EXHIBIT 10.1
 
AGREEMENT OF LEASE BETWEEN ADJ CORPORATION AND CHAMPION PUBLISHING, INC.
 
THIS AGREEMENT OF LEASE is made as of the 1st day of November, 2008, between ADJ
CORP, a West Virginia corporation, hereinafter called "Lessor," and CHAMPION
PUBLISHING, INC., a West Virginia corporation, hereinafter called "Lessee."
 
1.  
Demise of Premises. Lessor hereby demises and leases to Lessee and Lessee hereby
accepts and leases from Lessor, for the term and upon the terms and conditions
hereinafter set forth, the easternmost 35,000 square feet of the first floor
warehouse space (being the same side of the building as the office space), (the
"Demised Premises" or Premises") of the building situate on the real property
described in Exhibit A attached hereto and incorporated herein by reference (the
"Building"), together with the right to use, in common with others, the existing
paved parking and entryways adjacent to said Premises.
 

2.  
Term. The term of this lease shall be sixty (60) commencing on November 1, 2008,
and ending at 11:59 p.m. on October, 2013, both dates inclusive, unless sooner
terminated as hereinafter provided or unless renewed.
 

3. 
Rent. Lessee shall pay to Lessor, as rental for the occupation and use of the
Premises for and during the original term hereof, a total rental of $420,000.00
payable monthly in advance in equal installments of $7,000.00 each for the
original term of 60 months hereof, the first of such installments being payable
on the 1st day of November, 2008, and the remaining installments being due and
payable on the 1st day of each calendar month thereafter.
All rental shall be payable to Lessor at Post Office Box 1754, Huntington, West
Virginia, 25718, or at such other place as Lessor may direct in writing.
 

4.  
Taxes and Fees. Lessee shall promptly pay fifty (50%) percent of all taxes and
assessments against or allocated to the Building as and when they become due for
tax periods after the signing of this Lease. Lessee will pay all taxes and
assessments levied against the equipment or other property which is not located
on or which Lessee may erect, install or have located on the Premises. Taxes for
the current year shall be prorated between Lessor and Lessee as of the date of
commencement of this Lease. In the even Lessee fails to pay the applicable tax
bill when due, Lessor may, but shall not be obligated to, pay the tax bill and
the amount so paid together with interest at the rate of eighteen (18%) percent
per annum from the date of payment shall be deemed additional rent due hereunder
and shall be paid by Lessee not later than the date the next installment of rent
shall become due hereunder.
 

5.  
Lien for Rent. Lessee covenants and agrees that Lessor shall have and is hereby
given a lien upon the leasehold estate herein created and upon all of the
property of Lessee of every kind and character which shall come upon the Demised
Premises at any time during the term of this lease or any extension hereof to
secure the payment of all of the rent and other sums whatsoever which are or
shall become due Lessor under the terms of this lease and such lien shall be
paramount to any other liens placed or suffered thereon by Lessee. For the
purpose of enforcing such lien, Lessor shall have and is hereby given the right
to distrain for all of such rent and other sums in the manner and form as
provided by the laws of the State of West Virginia. The lien and right given
Lessor in this paragraph shall be cumulative and in addition to all other rights
and remedies which it now has or may hereafter have under this lease and the
laws of the State of West Virginia.
 

6.  
Construction and Alterations by Lessee. Lessee may after having first obtained
the written consent of Lessor, and at Lessee's full cost and expense alter or
construct improvements upon the Demised Premises, or make alterations or site
improvements to the Demised Premises, such as may be necessary or incidental to
the purposes and uses for which the Premises are leased. All such improvements
shall, at the option of Lessor, become a part of the Demised Premises and shall
be the sole property of Lessor upon the termination of this Lease.
 
              a. Mechanic's and Material Liens. The Lessor shall not be liable
for any labor or materials furnished to the Lessee and the mechanic's or other
lien for such labor and materials shall not attach to or effect the Lessor's
interest in the Demised Premises. The Lessee hereby agrees to pay any mechanic's
or other lien, or to discharge any such lien by bond or deposit or provide an
escrow deposit sufficient for that purpose upon request of the Lessor, and
failing to do so, the Lessor may, without having an obligation to do so, upon
giving fifteen (15) days written notice to the Lessee, pay or discharge the same
and the amount so paid or deposited together with interest at the rate of
eighteen (18%) percent per amlum shall be deemed additional rent due hereunder
and payable when the next installment of rent shall become due.
 
                    b. The Lessee shall be responsible for obtaining all
required licenses, approvals or permits for any of the construction, alteration
or installation allowed by this lease. Lessee shall be solely responsible for
all work in connection with the alterations and construction and shall be solely
responsible for assuring that all work is completed in a good and workmanlike
manner and in conformity with all federal, state and local laws and regulations,
including, without limitation, the Americans With Disabilities Act, and shall
indemnify and hold Lessor harmless from any loss, cost or expense, including
attorney fees, in, arising out of, or relating to, Lessee's failure to comply
with the provisions of this paragraph.
 
                    c. Upon full compliance with all terms hereof, and at the
termination hereof, Lessee shall have the right and obligation to remove any and
all of its furniture, furnishings, or equipment then located on the Premises and
to dispose of the same. Lessee agrees that such removal of personal property
shall occur within ten (10) days after the termination or cancellation of this
lease or any extension thereof. Lessee shall notify Lessor in writing thirty
(30) days prior to termination of this lease by its terms or within five (5)
days after cancellation of this lease by Lessor or Lessee of its election to
remove said property or said property may, at Lessor's option, be and become the
property of Lessor. If Lessor shall elect not to retain the property it may be
removed by Lessor at Lessee's expense.

  
7.  
Permissible Use. The Lessee shall during the continuance of this lease, use said
Demised Premises for office administration purposes and shall neither use nor
suffer the same to be used for any other purpose without the prior written
consent of the Lessor, which consent shall not be unreasonably withheld. Lessee
shall conduct and manage the Demised Premises in proper and orderly manner and
will not allow the Demised Premises or any part thereof to be used for any
illegal or immoral purpose and will not carry on or permit upon said Demised
Premises any offensive, noisy, or dangerous trade, business, manufacture or
occupation of a nuisance. Lessee shall not alter the drainage of the Premises.
Lessee agrees that if Lessee's actions have the effect of creating a nuisance or
interference with the lawful rights of any other parties or may constitute a
violation of any law, ordinance, rule, regulation or the like, then Lessee shall
be responsible for taking all corrective action in relation thereto and with
respect to which Lessor shall cooperate at Lessee's sole cost and expense.
 
Lessee hereby represents and warrants that no "Hazardous Substances", as defined
hereinafter, have been or will be discharged, dispersed, released, stored,
treated, generated, dis- posed of, or allowed to escape on the Premises. For
purposes of this lease, "Hazardous Substances" shall mean and include those
elements or compounds which are contained in the list of hazardous substances
adopted by the United States Environmental Protection Agency ("EPA") and the
list of toxic pollutants designated by Congress or the EPA or defined by or in
or pursuant to 42 U.S.C. ' 9601 or any other Federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree regulating, relating to,
or imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect. The Lessee shall, at its expense, take all necessary remedial action(s)
in response to the presence of any Hazardous Substances in, on, under or about
the Premises. The Lessee shall be solely responsible for, and shall indemnify
and hold harmless the Lessor, its directors, officers, employees, agents,
successors and assigns from and against any loss, cost, expense or liability of
any kind directly or indirectly arising out of or attributable to the use,
generation, storage, release, threatened release, discharge, disposal, or
presence of Hazardous Substances in, on, under or about the Premises, including,
without limitation: (i) all foreseeable consequential damages; (ii) the costs of
any required or necessary repair, cleanup or detoxification of the Premises, and
the preparation and implementation of any closure, remedial or other required
plans; and (iii) all reasonable costs and expenses incurred by the Lessor in
connection with any of the matters addressed in this paragraph, including but
not limited to reasonable attorney's fees. The Lessee shall, upon the request of
Lessor, provide the Lessor with a bond or letter of credit, in form and
substance satisfactory to the Lessor, in an amount sufficient to cover the cost
of any required remedial action.
 

8.  
Maintenance of Premises. Lessee shall maintain all portions of the Premises and
adjoining areas in a clean, orderly, sanitary condition, free of any unlawful
obstructions. Lessee hereby assumes the fall and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises except that Lessor shall be responsible for any repairs or replacement
to the fundamental structure (roof, exterior walls, foundation) or utility
systems. Lessee further agrees that it will commit no waste on the Premises.
 

9.  
Compliance with Laws. The Lessee at its sole expense shall comply with all laws,
orders, and regulations of federal, state, county, and municipal authorities,
and with any direction of any public officer, pursuant to law, which shall
impose any duty upon the Lessor or the Lessee with respect to the Demised
Premises. The Lessee, at its sole expense, shall obtain all licenses or permits
which may be required for the conduct of its business within the provisions of
this Lease, or for the making of any permitted repairs, alterations,
improvements or additions, and the Lessor, where necessary, will join with the
Lessee in applying for all such permits or licenses.
 

10.  
Utilities. Lessee shall pay all charges for utility services for the Premises,
including but not limited to, gas, water, heat, electricity, trash removal and
other services used in or about or supplied to the Premises and shall indemnify
Lessor against any liability on such account. Except when due to the negligence
of Lessor, Lessor shall not be liable for any failure of any utility service or
for injury to person (including death) or damage to property resulting from
steam, gas, water, heat, electricity, rain or snow which may flow or leak from
any part of the leased property or from any pipes, appliances or plumbing works,
from the street or subsurface or from any other place, or for interference with
light or other easements however caused. Lessee acknowledges that if any of the
utilities are not separately metered, Lessor shall upon receipt of the bill for
any such utilities which are not separately metered provide Lessee with a
statement for Lessee's share of each such utility as Lessor shall reasonably
apportion among the applicable tenant(s) of the Building taking into
consideration the usage and square footage of the respective tenant(s). Lessee
shall pay Lessor the amount so billed within fifteen (15) days of such
statement.
 

11.  
Indemnity. Lessee during the term of this lease will indemnify Lessor against
and hold Lessor harmless from all claims, demands and/or causes of action
including all costs, expenses and attorneys fees of Lessor incident thereto for
(1) injury to or death of any person or loss of or damage to any property,
including the Premises, (2) failure by Lessee to perform any covenant required
to be performed by Lessee hereunder, (3) failure to comply with any requirements
of any governmental authority, (4) any mechanic's lien or security agreement
filed against the Premises, any equipment therein or any materials used in the
construction or alteration of any building or improvement thereon, where such
claims, demands, andlor causes of action arise from or are incidental to the use
of the Premises by Lessee, its officers, agents, servants, employees and/or
invitees.
 

12.  
Insurance. Lessee agrees that it will, at its cost and expense, obtain and keep
in force and effect in the names of both Lessor and Lessee, as their respective
interests may appear, general liability insurance against any and all claims for
personal injury or property damage occurring in, upon or about the Premises
during the term of this lease. Such insurance shall be maintained for the
purpose of protecting Lessor and Lessee pursuant to the indemnity contained in
the foregoing Section 11, but shall not be in satisfaction of the indemnity
obligations stated herein, and shall have limits of liability of not less than
One Million Dollars ($1,000,000) for injuries to any number of persons in any
one accident or occurrence or for damage to property in any one accident or
occurrence. Lessee will furnish to Lessor appropriate and acceptable evidence of
its compliance with the provisions of this paragraph, such as certificates of
insurance or copies of the policies. Such certificates or policies shall provide
that such insurance will not be cancelled or materially amended unless fifteen
(15) days prior written notice of such can- cellation or amendment is given to
Lessor. The minimum limits of the policies of insurance required to be carried
by Lessee under this Lease, shall be subject to increase for the remaining term,
if Lessor, in the exercise of its reasonable judgment shall deem the same
necessary for its adequate protection. Within sixty (60) days after demand
therefor by Lessor, Lessee, shall furnish Lessor with evidence that it has
complied with such demand for increased insurance.
 

13.  
Eminent Domain. In the event the entire Premises, or such portion thereof as
will make the Premises unsuitable for the purposes leased, shall be taken by
eminent domain or threat of eminent domain, the term of this lease shall
terminate on the date Lessee is required to surrender possession. In the event
that only a part of the Premises shall be so taken, then (i) if substantial
structural alteration or reconstruction of the improvements upon the Premises
shall, in the reasonable opinion of Lessor be necessary or appropriate as a
result of such taking, Lessor may, at its option, terminate this lease as of the
date Lessee surrenders possession of such portion of the Premises by notifying
Lessee in writing of such termination within sixty (60) days following the date
on which Lessor shall have received final notice of such taking, or (ii) if
Lessor does not elect to terminate this lease as aforesaid, this lease shall be
and remain unaffected by any such taking, except that the rent shall be
equitably abated in the proportion that the taken premises bears to the entire
Premises. In the event of termination of this lease as hereinabove provided,
rental and other charges shall be paid to the date Lessee surrenders possession
and any such payments made beyond that date shall be refunded by Lessor to
Lessee. In the event of any taking, in whole or in part, by eminent domain
proceedings or threat of eminent domain proceedings, the entire award shall be
the property of the Lessor. Notwithstanding the foregoing provision, Lessee
shall have the right to make a separate claim with the condemning authority for
the value of Lessee's moving or relocation expenses, provided, however, that
such separate claim shall not reduce or adversely affect the amount of Lessor's
award.
 

14.  
Fire or Other Casualty Losses. In the event the Premises are damaged or
destroyed or rendered partially untenantable for their then use by fire or other
casualty without the fault of Lessee, Lessor shall repair andlor rebuild the
same as promptly as possible. Lessor's obligation hereunder is merely to restore
the Premises to substantially the same condition as existed immediately prior to
the happening of the casually and shall not extend to the repair or replacement
of any improvements, additions, fixtures, installations or exterior signs of the
Lessee. If as a result of such partial destruction or damage there is
substantial interference with the operation of Lessee's business in the
Premises, the rent payable under this lease shall be abated in the proportion
that the portion of the Premises destroyed or rendered untenantable bears to the
total Premises. Such abatement shall continue for the period commencing with
such damage or destruction and ending with the completion by the Lessor of the
work of repair and/or reconstruction, if Lessor is obligated to complete such
work. If the damage or casualty was caused by the fault of the Lessee, there
shall be no abatement of rent.
 
Notwithstanding the foregoing, in the event that fifty percent (50%) or more of
the Premises or fifty percent (50%) or more of the buildings situate on the
Premises are destroyed or rendered untenantable by fire or other casualty,
Lessor shall have the option to terminate this lease effective as of the date of
such casualty and retain the insurance proceeds by giving to the Lessee within
forty-five (45) days after the happening of such casualty written notice of such
termination. If Lessor does not elect to terminate this lease, Lessor shall
repair and/or rebuild the Premises as promptly as possible as set forth above,
subject to any delay from causes beyond its reasonable control and the terms of
this lease shall continue in full force and effect, subject to equitable
abatement of rent as set forth above.
 

15.  
Assignment or Subletting. Lessee shall not assign, transfer, mortgage, or pledge
this lease and will not sublet the Premises or any part thereof without first
obtaining the Lessor's written approval. Lessor reserves the right to sell its
interest in the Premises and to assign or transfer this lease upon the condition
that in such event this lease shall remain in full force and effect, subject to
the performance by Lessee of all the terms, covenants and condition on its part
to be performed, and upon the further condition that such assignee or transferee
(except an assignee or transferee merely for security) agrees to be bound to
perform all terms, covenants and conditions of this lease. Upon any such sale,
assignment or transfer, other than merely as security, Lessee agrees to look
solely to the assignee or transferee with respect to all matters in connection
with this lease and Lessor shall be released from any further obligations
hereunder.
 

16.  
Events of Default. In the event that the rent, or any part thereof, of any
additional rental or other payment shall not be paid on any day when such
payment is due and such default shall continue for a period of ten (10) days
after written notice by Lessor to Lessee; or if Lessee should fail in the
performance of, breach or permit the violation of any of the covenants,
conditions, terms, or provisions contained in this lease which on the part of
the Lessee ought to be observed, performed or fulfilled and shall fail to cure
or make good such failure, breach or violation within thirty (30) days after
written notice and demand from Lessor; or if the Demised Premises or any part
thereof shall be abandoned; or if Lessee shall be dispossessed therefrom by or
under the authority of anyone other than Lessor; or if Lessee shall file any
petition or institute any proceeding under an insolvency or bankruptcy act (or
any amendment or addition thereto hereafter made) seeking to effect an
arrangement or its reorganization or composition with its creditors; or if in
any proceedings based on the insolvency of Lessee or relating to bankruptcy
proceedings, a receiver or trustee shall be appointed for Lessee or the Demised
Premises and be not discharged within ninety (90) days; or if the Lessee's
estate created hereby shall be taken in execution or by any process of law; or
if Lessee shall admit in writing its inability to pay its obligations generally
as they become due, then, at the option of Lessor, this lease and everything
herein contained on the part of the Lessor to be kept and performed shall cease,
terminate and be at an end, and Lessor shall be entitled to have again and
repossess the Premises as its former estate and Lessee shall be put out. This
remedy of forfeiture shall be deemed cumulative and in addition to all other
remedies provided by law. In the event Lessor exercises its option to terminate
this lease, repossess the Premises and put Lessee out as herein provided, this
shall not relieve Lessee from its obligations to pay rent provided to be paid
herein for the remainder of the term of this lease and Lessee shall remain
liable to Lessor for any costs or expenses incurred by Lessor in reletting the
Premises and for the difference between the rent received upon such reletting
and the rent herein specified to be paid by Lessee for the term hereof.
 

17.  
Surrender of Premises. Upon expiration of the term of this Lease or any renewal
term, or the sooner termination of this Lease or repossession of the Premises as
herein provided, the Lessee shall peaceably surrender possession of the Premises
in as good order and condition as they now are, reasonable wear and tear
excepted, and shall deliver all keys to the Premises to Lessor.
 

18.  
Right of Access of the Lessor. The Lessee further covenants and agrees that the
Lessor may have access to the Demised Premises at all reasonable times and upon
reasonable notice for the purpose of the examining or exhibiting the same for
sale.
 

19.  
Notices. All notices permitted or required to be given hereunder shall be
effectual if in writing signed by the party given notice and sent by certified
or registered US. mail, postage prepaid, to the other parties at the following
addresses:
 
Lessor: Post Office Box 1754
                          Huntington, West Virginia 25718
Lessee:
                          Huntington, West Virginia 25728
 
20.  
Broker. Lessee and Lessor covenant, warrant and represent that there was no
broker instrumental in consummating this lease and that no conversations or
prior negotiations were held with any broker concerning the renting of the
Demised Premises. Lessee and Lessor each agree to hold the other harmless
against any claim for brokerage commission arising out of any conversations or
negotiations had by Lessee or Lessor with any broker.
 
21.  
Title and WarrantyISubordination. Lessor covenants and agrees with Lessee that
Lessor is the lawful owner of the Premises and that they are free and clear of
all other liens, claims and encumbrances whatsoever, except the permitted
encumbrances described below, zoning requirements, covenants, conditions,
easements and restrictions of record and non- delinquent taxes and assessments,
and Lessor will defend the same against all other claims whatsoever. Lessor
further covenants and agrees that Lessee by paying the rents and observing and
keeping the covenants of this lease on its part to be kept, shall peaceably and
quietly hold, occupy and enjoy the Premises during the term herein created, or
any extension.
 
Upon request by the Lessor, Lessee shall subordinate its rights hereunder to the
lien of any mortgage or deed of trust, or the lien resulting from any other
method of financing or re- financing, now or hereafter in force against the
Premises, and to all advances made or hereafter to be made upon the security
thereof and will attorn to the mortgagee or beneficiary or their assigns in the
event of foreclosure; provided, however, that a condition precedent to Lessee's
attornment and requirement to subordinate hereunder shall be that Lessee, upon
any default in the terms of such financing by Lessor, shall have the right to
pay the rental due hereunder directly to the mortgagee, trustee or beneficiary
of such deed of trust or other persons to whom Lessor may be obligated under
such financing and, so long as Lessee does so pay the rentals as herein provided
and perform all of its obligations pursuant to this lease, this lease and all
Lessee's rights and options hereunder shall remain in full force and effect as
to such mortgagee, trustee or beneficiary or other financing obligee of Lessor.
Lessee shall, upon request of any party-in- interest, execute within ten (10)
days of Lessee's receipt, such instruments or certificates to carry out the
intent of this paragraph. Provided, however, that nothing contained in such
instruments or certificates required by Lessor or other party-in-interest shall
be in derogation of any rights granted to Lessee hereunder, nor expand Lessee's
obligations hereunder.
 

22.  
Zoning; Permits. Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease and all terms, covenants and conditions hereof are
in all respects subject and subordinate to all zoning restrictions affecting the
Premises, and the Lessee shall be bound by such restrictions. The Lessor does
not warrant that any licenses or permits which may be required for Lessee's
business to be conducted on the Premises will be granted, or if granted will be
continued in effect or renewed. Any failure to obtain licenses or permits or any
revocation thereof or failure to renew shall not release Lessee from continuing
performance of this Lease.
 

23.  
In the event the Lessor shall fail for a period of thirty (30) days after
written notice to comply with, keep and perform any of the agreements herein
contained on its part to be complied with, kept or performed, then at the option
of the Lessee this lease may be immediately terminated, but without prejudice to
any right of action or remedy which might otherwise be used by Lessee to enforce
its lawful rights in relation to any antecedent breach or covenant or agreement
herein contained. Waiver of any default shall not be construed as a waiver of
any subsequent default or condition of the lease to which such default related.
 

24.  
Miscellaneous.
 
                    a. Wherever the words "Lessor" and "Lessee" appear in this
lease, they shall include the parties and their respective sublessee heirs,
devisees, executors, administrators, successors and assigns, and the provisions
of this agreement are binding upon them. Those words as may be used herein,
shall be construed to include the plural as well as the singular; and the
necessary grammatical changes required to make the provisions apply to either
corporations, partnerships, other entities, or individuals, masculine or
feminine, shall in all cases be assumed as though fully expressed. The neuter
gender has been used herein for convenience only.
 
                    b.  This lease expresses the entire agreement between the
parties hereto. NO amendments, modification, or waiver of any provision hereof
shall be valid unless in writing and signed by all of the parties hereto.
 
                     c.   This agreement shall be construed in accordance with
the laws of the State of West Virginia.
 
                     d.  If any provisions or paragraphs or part thereof of this
agreement are held invalid or unenforceable, such invalidity or unenforceability
shall not effect the validity or enforceability of the other portions hereof,
all of which provisions are hereby declared severable.
 
                      e.  This lease shall not be recorded. However, the parties
hereto mutually agree, upon the written request of either one to the other, to
execute a memorandum of this lease in recordable form for filing and recording
in the Office of the Clerk of the County Commission of the county in which the
Demised Premises are located.
 
IN WITNESS WHEREOF, the parties do hereunto set their hands to multiple copies
hereof, each of which shall constitute an original, by their respective officers
thereunto duly authorized all as of the day and year hereinabove set forth.
 

 
 
 
 
 
 
Dated: November 1st, 2008
LESSOR:
                             
              ADJ CORP.,
               a West Virginia corporation
 
By: /s/Audy Perry
                Its: Secretary
 

 
 
 
 
 
 
Dated: November 1st, 2008
LESSEE:
 
              CHAMPION PUBLISHING, INC.,
              a West Virginia corporation
 
By: /s/Toney K. Adkins
               Its: President
 






 
 

--------------------------------------------------------------------------------


 


 